                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RICKY G. JOURNEY,              )
                               )
                 Petitioner,   )                             8:19CV89
                               )
            V.                 )
                               )
NEBRASKA MENTAL HEALTH         )                              ORDER
BOARD, BUFFALO COUNTY          )
MENTAL HEALTH BOARD,           )
STEPHEN LOWE, MICHAEL          )
LAWSON, RICHARD BEECHER,       )
AARON BISHOP, KARI R. FISK,    )
AGNES STAIRS, MARY PAINE,      )
Doctors, JOHN H. MARSH, Judge, )
TROY KEITH, TAMMY JACKSON, )
ANTONIO HANIGAN, Doctor,       )
TONY CRUZ, CATHY SHEAIR,       )
and DR. JEFF MELVIN,           )
                               )
                 Respondents.  )
                               )


       Pending before is a petition for writ of habeas corpus challenging the
Petitioner’s commitment under Nebraska’s Sex Offender Commitment Act. An initial
review of the habeas petition will be issued shortly. But to get things in proper order,
certain procedural steps must be taken first. Hence, the issuance of this order.

       Although Petitioner challenges actions occurring during his commitment
hearing before the board in Buffalo County, Nebraska, Rule 2 of the Rules Governing
Section 2254 Cases in the United States Courts requires that the “the petition must
name as respondent the state officer who has custody.” Because the Petitioner is held
at the Norfolk Regional Center,
IT IS ORDERED that:

1.   The Clerk shall add John Kroll, RN, Facility Operating Officer, Norfolk
     Regional Center as a Respondent.

2.   The Clerk shall provide notice of this order to the Nebraska Attorney
     General and the Buffalo County Attorney (Shawn Eatherton, PO Box 67
     Kearney, NE 68848 Tel (308) 236-1222) and also add them as interested
     parties.

3.   The Clerk shall mail a copy of this Order to Petitioner.

DATED this 13th day of March, 2019.

                               BY THE COURT:

                               s/ Richard G. Kopf
                               Senior United States District Judge




                                 -2-
